DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/21/2022 has been entered.
Status of Claims
Claim 8 is cancelled. Claims 1, 3, 5 and 6 are amended, wherein claim 1 is an independent claim. Claim 9 is newly added. Claims 1-7 and 9 are currently examined on the merits.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 "… the first dopant being added before the second dopant…” constitutes an indefinite subject matter. The instant claim 1 already explicitly recites “…adding a first dopant to the crucible, the first dopant being an alloy selected from the group consisting of silicon- gallium and silicon-indium; pulling a sample ingot from the melt after adding the alloy; adding a second dopant to the melt after pulling the sample ingot…”; it appears that “the first dopant being added before the second dopant” is redundant since one ordinary skill in the art would readily recognize that “the first dopant being added before the second dopant” based on the explicit recitation “adding a first dopant to the crucible, the first dopant being an alloy selected from the group consisting of silicon- gallium and silicon-indium; pulling a sample ingot from the melt after adding the alloy; adding a second dopant to the melt after pulling the sample ingot” in claim 1; thus it is not clear what is meant by adding “the first dopant being added before the second dopant.” Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-7 and 9 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang et al (CN 105887194 A, machine translation, “Zhang”).
Regarding claim 1, Zhang (entire document) teaches a method for producing a single crystal silicon product ingot from a silicon melt held within a crucible, the method comprising adding raw material comprising polycrystalline silicon to the crucible (pages 2, 4, 5, 9 and 10); heating the raw material to cause a silicon melt to form in the crucible (pages 2, 9 and 10); adding an alloy comprising Si-Ga alloy for the first time (a first dopant) to the crucible (pages 5, 9 and 10); growing (by pulling) a single crystal silicon ingot (sample ingot) from the melt (pages 1-5); adding Si-Ga alloy for the second time (a second dopant) to the crucible and the first dopant being added before the second dopant (pages 7, 10 and 11, and claim 5), and pulling the single crystal silicon product ingot from the melt (pages 1-5).
Regarding claim 2, Zhang teaches that the alloy is silicon-gallium and comprises 0.1% of Ga by weight (Zhang pages 5 and 9-11), within the instantly claimed less than 5 wt% gallium. A specific example in the prior art which is within a claimed range anticipates the range. In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962; also see MPEP 2131.03 I. 
Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al (US 20120056135 A1, “DeLuca”) in view of Zhang et al (CN 105887194 A, machine translation, “Zhang”).
Regarding claim 1, Deluca (entire document) teaches a  method for producing a single crystal silicon ingot from a silicon melt held within a crucible 15 (fig 1, 0042), adding charge material 22 (comprising silicon) to the crucible 15 (0042-0043), heating (by a heaters 18/19) the charge material to cause the silicon melt to form in the crucible (0044); adding silicon/dopant alloy (a first dopant) into the crucible (0014-0015, 0044-0045 and 0056-0060), the silicon/dopant alloy including gallium/silicon alloy or indium/silicon (the first dopant) (0014-0015 and 0056-0060), pulling a first crystal ingot 52 (sample ingot) from the melt after adding the alloy (first dopant) (0045 and 0050), after growing the first crystal ingot 52 (sample ingot), dopant (second dopant) is added to the melt (the first dopant being added before the second dopant) and growing/pulling next/second single crystal silicon ingot (product ingot) (0045, 0046 and 0050).
DeLuca teaches adding the charge material comprising silicon as addressed above, but does not explicitly teach that the charge material is polycrystalline silicon. However Zhang teaches a method of growing silicon crystal, wherein a source material added to a crucible comprises a polycrystalline silicon material (pages 4-5). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca as suggested by Zhang in order to provide suitable raw material for growing the silicon single crystal (Zhang pages 4-6, 9 and 10). Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Regarding claim 2, DeLuca/Zhang teaches that the alloy is silicon-gallium (DeLuca 0056; Zhang pages 5 and 9-11) and comprises 0.1% of Ga by weight (Zhang, pages 5 and 9-11), within the instantly claimed less than 5 wt% gallium. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); also see MPEP 2144.05 I. Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, DeLuca/Zhang teaches that the alloy is silicon-indium or silicon-gallium (DeLuca 0056), e.g., indium and gallium are functional equivalents when being used as dopant when producing the ingot; Zhang teaches the dopant alloy comprises 0.1% of Ga by weight (Zhang, pages 5 and 9-11); Ga and In are functional equivalents as taught by DeLuca. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have motivated to modify the indium content in the alloy of DeLuca with the content of the gallium of Zhang in order to provide a melt for growing the silicon single crystal with indium doped (DeLuca 0013, 0014 and 0056). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, DeLuca/Zhang teaches that the second dopant can be phosphorus (DeLuca 0055 and 0059; Zhang page 3).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca/Zhang as applied to claim 1 above, and further in view of Taft et al (US 2847544 A, “Taft”).
Regarding claim 3, DeLuca/Zhang teaches that the alloy is silicon-gallium (DeLuca 0056; Zhang pages 5 and 9-11), but does not explicitly teach that a concentration of gallium in the melt after gallium is added to the crucible is less than 0.1 ppma. However Taft teaches a method of growing a silicon ingot by CZ method, wherein the gallium in the melt is less than 10 parts per million (ppm) (col 4 lines 37-42), overlapping the instantly claimed range. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Taft in order to provide suitable conditions for producing the ingot having certain desired properties for example thermosensitive properties (Taft col 4 lines 37-48). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, DeLuca/Zhang teaches that the alloy is silicon-indium (DeLuca 0056), but does not explicitly teach that a concentration of indium in the melt after indium is added to the crucible is less than 0.1 ppma. However Taft teaches a method of growing a silicon ingot by CZ method, wherein the indium in the melt is less than 10 parts per million (ppm) (col 4 lines 37-42), overlapping the instantly claimed range. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Taft in order to provide suitable conditions for producing the ingot having certain desired properties for example thermosensitive properties (Taft col 4 lines 37-48). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca/Zhang as applied to claim 1 above, and further in view of Nakai (US 20130093058 A1, "Nakai”).
Regarding claim 6, DeLuca/Zhang teaches the product ingot as addressed above, but does not explicitly teach that the ingot has a prime portion with a resistivity of at least about 1,500 Ω-cm. However Nakai teaches a method for producing a single crystal ingot, wherein the resistivity of the ingot (having a straight part/prime portion) is not less than 6 Ω-cm by adjusting the dopants (Nakai 0009 and 0048), overlapping the instantly claimed resistivity. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Nakai in order to provide an ingot having high resistivity, which is known to be used for various devices for example power device (Nakaii0005 and 0048).
Regarding claim 7, DeLuca/Zhang teaches the raw material comprising polycrystalline silicon as addressed above, but does not explicitly teach a semiconductor grade silicon. However Nakai teaches a method for producing a single crystal ingot, wherein the raw material is semiconductor-grade silicon (0038). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified DeLuca/Zhang per teachings of Nakai in order to provide high purity raw material as silicon source material and produce  a crystal high in resistivity and less in variation in resistivity (Nakai 0009 and 0038).
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Zhang does not add a first dopant selected from an alloy of silicon-germanium and silicon-indium before addition of a second dopant (e.g., phosphorous or boron). Zhang first adds phosphorus as a “main dopant” to the melt and subsequently adds gallium as an “auxiliary doping element”… Li dopes multiple time with the same dopant… the combination of Zhang and Li does not teach or suggest doping with a first dopant selected from silicon-gallium and silicon-indium followed by doping with a second dopant (e.g., phosphorous or gallium), independent claim 1 and its dependent claims are patentable over Zhang in view of Li,” have been considered, but not found persuasive. It is firstly noted that “phosphorous or boron” as a second dopant or multiple time with “same” dopant are not recited in the instant claim 1, e.g., this argument with respect to “phosphorous or boron” or “same” dopant or “different” dopant does not commensurate in scope with the instant claim 1. Also the applicant explicitly admitted that the second dopant can be including gallium (for example page 9 of the instant remarks). Specifically, Zhang explicitly teaches a step of adding an alloy comprising Si-Ga alloy (first dopant) to the crucible (pages 5, 9 and 10); and then growing (by pulling) the single crystal silicon product ingot from the melt (pages 1-5); adding Si-Ga alloy for the second time (a second dopant) to the crucible and the first dopant being added before the second dopant (pages 7, 10 and 11, and claim 5), and pulling the single crystal silicon product ingot from the melt (pages 1-5), meeting the instantly argued “add a first dopant selected from an alloy of silicon-germanium and silicon-indium before addition of a second dopant”, e.g., Zhang teaches the second dopant as addressed above. In response to the argument about the teaching “Zhang first adds phosphorus as a “main dopant” to the melt and subsequently adds gallium as an “auxiliary doping element”’, it is firstly noted that Zhang does teach a step of “adds gallium” (in form Ga-Si alloy), which is also noted by applicant. Also the examiner does not rely on “adds phosphorous as a main dopant” to teach a first dopant. Instead Zhang explicitly teaches a step of adding an alloy comprising Si-Ga alloy for the first time (a first dopant) to the crucible (pages 5, 9 and 10); growing (by pulling) the single crystal silicon product ingot from the melt (pages 1-5), as addressed above. It should be noted that the transitional term “comprising” is used in the instant claim. Therefore any additional steps/features/elements can be included in the process of produicng a crsytal ingot as described by Zhang. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03).
Applicant’s arguments that “DeLuca is directed to methods for doping ingots in a continuous Czochralski process… DeLuca does not disclose use of a second dopant. DeLuca merely is adding a single dopant to the melt, not two dopants in succession” have been considered, but not found persuasive. As applicant already noted, Deluca teaches a method for doping ingots in a continuous Czochralski process, and the dopant including gallium or indium. Specifically, DeLuca explicitly teach adding silicon/dopant alloy into the crucible (0014-0015, 0044-0045 and 0056-0060), the silicon/dopant alloy including gallium/silicon alloy or indium/silicon (first dopant) (0014-0015 and 0056-0060), pulling a first crystal ingot 52 (sample ingot) from the melt after adding the alloy (first dopant) (0045 and 0050), after growing the first crystal ingot 52 (sample ingot), dopant (second dopant) is added to the melt for growing next/second single crystal silicon ingot (product ingot)  (0045, 0046 and 0050). Therefore DeLuca does teach the instantly claimed process of adding a first dopant, pulling a sample ingot after adding the first dopant (alloy of gallium/silicon alloy or indium/silicon), adding a second dopant and pulling the product ingot (next/second single crystal ingot). Therefore the argument concerning " DeLuca does not disclose use of a second dopant" represents the counselor’s opinion, which is not supported by factual evidence. It is well established that arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al (CN 102181919 A, machine translation, “Li”) teaches a method for controlling resistivity of head of Czochralski silicon, wherein a test silicon mono-crystal (sample ingot) is grown from a melt comprising dopant for testing the resistivity of the test sample; if the resistivity of the test sample does not meet the requirement, a secondary doping process is performed, and the steps of growing crystal, testing the test sample and adding dopant being repeated (abstract and 0009-0016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUA QI/Primary Examiner, Art Unit 1714